Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered June 20, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
*372Defendant’s challenge to the sufficiency of the evidence and all of his constitutional claims are unpreserved, and we decline to review them in the interest of justice. In any event, we find that the verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s entire course of conduct and interactions with his codefendants supported the conclusion that he was a participant in a drug operation, and that he assisted the others by acting as a lookout (see People v Bello, 92 NY2d 523 [1998]). Concur—Lippman, P.J., Tom, Marlow, Gonzalez and Malone, JJ.